In denying the petition for a hearing in this court after decision by the district court of appeal of the second appellate district, we deem it proper to say that we are not to be understood as conceding that the defendant did not have the right to appeal from the judgment within thirty days after entry of the order denying his motion for a new trial, for the purpose of having reviewed the latter order of the court (sec. 939, Code Civ. Proc.), notwithstanding that his right to appeal from the judgment had expired prior to the amendment of sections 939, 956, and 963 of the Code of Civil Procedure, in the year 1915. That very question is involved in a motion to dismiss an appeal now pending in this court. Its determination is unnecessary in this case.
The application for a hearing in this court is denied.